UNITED STATES ARMY COURT OF CRIMINAL APPEALS

Before
ALDYKIEWICZ, SALUSSOLIA, and WALKER
Appellate Military Judges

UNITED STATES, Petitioner
Vv.
Lieutenant Colonel CHRISTOPHER MARTIN
United States Army, Military Judge
and
Private First Class WILLIS A. GRANT II
United States Army, Real Party in Interest

ARMY MISC 20190561

Headquarters, Fort Stewart
Christopher Martin, Military Judge

For Petitioner: Colonel Steven P. Haight, JA; Lieutenant Colonel Wayne H.
Williams, JA; Major Catharine M. Parnell, JA (on brief).

For Real Party in Interest: Lieutenant Colonel Tiffany D. Pond, JA; Major Jack D.
Einhorn, JA; Captain Benjamin A. Accinelli, JA (on brief).

SUMMARY DISPOSITON AND ACTION
ON PETITION FOR EXTRAORDINARY RELIEF IN THE NATURE
OF A WRIT OF MANDAMUS

This opinion is issued as an unpublished opinion and, as such, does not serve as precedent

Per Curiam:

In the general court-martial of Private First Class (E-3) Willis A. Grant II, the
accused and the real party in interest, the government petitioned this court for
extraordinary relief in the nature of a writ of prohibition. Specifically, the
government requested this court vacate the military judge’s discovery order
directing the government to make the accused’s phone available to the defense for
inspection. Upon careful consideration, we deny the government’s petition for
extraordinary relief.
GRANT—ARMY MISC 20190561
BACKGROUND

On 28 February 2019, the convening authority referred charges against the
accused to a general court-martial. The accused is charged with three specifications
of sexual assault, three specifications of assault consummated by battery, and one
specification of communicating a threat in violation of Articles 120, 128 and 134 of the
Uniform Code of Military Justice, 10 U.S.C. §§ 920, 928, and 934 [UCMJ]. The alleged
victim of all the charged offenses is the accused’s spouse, KG.

As part of the law enforcement investigation into the underlying charged
offenses, the Army Criminal Investigation Command (CID) interviewed KG. During
KG’s interview, she stated that the accused shared videos with other soldiers
showing her nude while engaging in sexual acts with the accused. CID interviewed
the soldiers who confirmed that the accused showed them such videos. The accused
denied sharing sexually related videos involving KG.

Pursuant to the statements of KG and the soldiers who claimed to have been
shown nude videos of the accused and KG having sex, CID obtained a warrant and
seized the accused’s phone. CID agents manually reviewed the contents of the
phone and found nothing they considered of evidentiary value. CID attempted to
conduct a full digital forensic extraction of the phone but could not because it was
password protected. In November of 2018, CID submitted the phone to U.S. Army
Criminal Investigation Laboratory (USACIL), who connected the phone to
“Greykey,” a technology used to unlock password-protected electronic devices.
Once Greykey cracks the password, USACIL should be able to access the phone and
execute a full forensic examination. The government submits that it could take up to
twenty years for Greykey to crack the accused’s phone password.! After almost a
year of being connected to Greykey, the accused’s phone remains locked.
Nonetheless, USACIL was able to obtain a partial extraction revealing videos of
interest on the accused’s phone.

In August 2019, the defense moved to compel discovery, asserting pursuant to
Rule for Courts-Martial [R.C.M.] 701 the right to inspect the accused’s seized
cellular phone. On 6 August 2019, the military judge ordered the government to
make the accused’s cellular phone available to the defense for inspection. The
government moved for reconsideration of the ruling and the military judge again
ordered the government to make available the accused’s phone in a discovery order
dated 12 August 2019.

 

' The twenty-year time estimate is based on a proffer made by the Trial Counsel
during an Article 39(a) session to compel discovery of the accused’s cell phone.
The government presented no expert evidence and did not call any CID agents in
support of their opposition motion.
GRANT—ARMY MISC 20190561

Pursuant to Rules 2(b) and 20 of this court’s Rules of Practice and Procedure,
on 21 August 2019 the government petitioned this court to issue a writ of prohibition
vacating the military judge’s discovery order. To date, the accused has not been
charged with any offense arising from the allegation that he shared nude videos of
he and KG engaging in sex. The government asserts this court should grant the
requested relief for two reasons. First, the military judge’s order exceeds his power
to regulate court-martial discovery under RCM 701(g)(2) because it obligates the
government to produce evidence not yet subject to discovery. Additionally, the
government contends that executing the military judge’s order would interfere with
the ongoing criminal investigation of yet uncharged allegations of Other Sexual
Misconduct, in violation of Article 120c.

On 28 August 2019, this court ordered the accused to respond to petitioner’s
requested writ of prohibition addressing (1) whether this court has jurisdiction to
take action on the government’s petition and, (2) if so, whether we should grant the
petitioner’s requested relief. On the same day, this court granted petitioner’s
request to stay the trial proceedings until we acted on the petition. On 16 September
2019, the Defense Appellant Division responded on behalf of the accused asserting
this court does not have jurisdiction over the petition and, in the alterative, we
should not grant relief because the military judge did not exceed his authority such
that his order constitutes a judicial usurpation of his power.

LAW AND DISCUSSION

The All Writs Act grants the power to “all courts established by Act of
Congress [to] issue all writs necessary or appropriate in aid of their respective
jurisdiction and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a).
The All Writs Act is not an independent grant of jurisdiction, nor does it expand a
court's existing statutory jurisdiction. Clinton v. Goldsmith, 526 U.S. 529, 534
(1999). Accordingly, the All Writs Act requires a petitioned court to make two
determinations: (1) whether the requested writ is "in aid of" the court's existing
jurisdiction; and (2) whether the requested writ is "necessary or appropriate."
Denedo v. United States, 66 M.J. 114, 119 (C.A.A.F. 2008) (internal quotation marks
omitted).

To determine whether the requested writ is “in aid of” the court's existing
jurisdiction, we must initially decide the scope and authority for our existing
statutory jurisdiction in this case and how it is aided by the writ. If we were to find
that our existing statutory jurisdiction in this matter is derived from Article 66,
UCMJ, we would then determine if the writ of prohibition aids our jurisdiction by
assessing whether the harm alleged has “the potential to directly affect the findings
and the sentence.” Ctr. For Constitutional Rights v. United States, 72 M.J. 126, 129
(C.A.A.F. 2013) (citing Hasan v. Gross, 71 M.J. 416 (C.A.A.F.2012)).
GRANT—ARMY MISC 20190561

Given the limited record before us, we cannot clearly conclude that the
government’s complained of harms have the potential to directly affect the findings
and sentence of this case.? Here, the government complains of two harms. The
government first asserts that “if the government complies with the military judge’s
order, it will lose any evidence not yet extracted from the accused’s phone.” We
reject this argument outright as there is no factual basis in the record that would
cause us to conclude that evidence on the accused’s phone would somehow be
destroyed as a result of executing the military judge’s order.?

The second asserted harm is that if the government were to disconnect the
accused’s phone to allow the defense inspection in accordance with the military
judge’s order, it would interfere with the authorized search of the phone, which is
part of an ongoing criminal investigation. There is evidence indicating that
disconnecting the accused’s phone from Greykey will disrupt the process of cracking
the password and necessitate a restart of the process. Thus, the inference can be
primarily characterized as delay in the government’s attempt to crack the password
necessary to enable full access to the accused’s phone.* However, even if we
acknowledged this delay as a government harm, we do not conclude the harm
directly affects the potential findings and sentence of this case. We base this
conclusion on the government’s own assertion that the video evidence it seeks from
the phone has nothing to do with the current charges against the accused. Rather,
the government argues that the video evidence believed to be on the accused’s phone
is solely related to uncharged misconduct—alleged violations of Article 120c, Other
Sexual Misconduct.

Since we conclude that the government’s requested writ of prohibition is not
“in aid of” the court's existing jurisdiction, we need not determine whether the
requested writ is “necessary or appropriate.”

 

* We note the government’s petition neither identifies what our existing statutory
jurisdiction is to act in this case nor does it articulate how the requested writ of
prohibition would aid this court’s existing statutory jurisdiction. Rather, the
government’s petition skips directly to the second determination—whether the
requested writ is necessary or appropriate.

3 See Footnote 1.

4 The accused’s phone has been connected to the Greykey technology for almost a
year without successfully cracking the phone’s password. The government proffers
that it could take up to twenty years using the Greykey technology to crack the
phone’s password. Given this information, we note that the potential timeline, due
to restarting the Greykey technology after disconnection, would consist of adding
another year to the twenty years currently proffered by the government.

4
GRANT—ARMY MISC 20190561
The government’s requested for a writ of prohibition is DENIED.
This court’s order staying the trial proceedings is LIFTED.

FOR THE COURT:

MALCOLM H. SQUIRES, JR.
Clerk of Court